DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 recites the limitation "the pair of identical roll axis bearings" in line 12.  There is insufficient antecedent basis for this limitation in the claim. The term has not been introduced before line 12 in the claim, which deems the term indefinite.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parent (US 5765851) in view of Van Der Lely (US 3615055). Parent discloses an articulated hitch, comprising:  a pair of identical sheet metal yokes (38,40), each metal yoke having a yoke base (flat parts that abut each other on each yoke) and a yoke end (elongated parts extending from the flat part, which is the base); 
a pair of identical round tubular yokes (178,192), said pair of identical round tubular yokes connecting the pair of sheet metal yokes to one another at their yoke bases so that the pair of sheet metal yokes is pivotable to form a roll axis and roll pivot (see figure 2); and 
a pair of identical round tubes (45,206), each one of the pair of round tubes located at one of the pair of yoke ends (see figure 11), each of said identical round tubes welded to a square tube (34,93), each of the square tubes interfacing with a hitch receiver tube of a towing vehicle or trailer to form a pitch axis and pitch pivot and a yaw axis and yaw pivot (see figures 2-5), 
wherein the yaw pivot, the pitch pivot and the roll pivot are comprised of using identical thickness bolts (48,88,180) on each pivot and a pair of identical roll axis bearings (154). Parent does not mention that the bolts have bearing plate washers and a pair of spring washer stackups.
However, Van Der Lely discloses an implement with a bolt (110) with a plate washer (111) and a spring washer (112). It would have been obvious for one of ordinary skill in the art before the effective filing date of the current invention to modify Parent by adding a plate washer and spring washer onto the pivot point created by the bolts, in order to reduce friction and vibrations while also further securing the connection of the bolt with the yokes.
Regarding claim 2, the combination of Parent and Van Der Lely end with spring washers being  secured with a locking nut (see Parent figure 11) and a washer (washer of Van Der Lely).
Regarding claim 3, Parent’s hitch does not have a ball hitch, instead is connected to the receiver tube of the towing vehicle.
Regarding claim 4, Parent’s invention is built and attached directly onto a towed vehicle (see figures 3 and 4 in Parent).
Regarding claim 5, Parent shows a utility task vehicle in figure 3.
Regarding claim 6, wherein the hitch in Parent is symmetrical (see figure 1) and in off-road use is installed with the pitch axis being adjacent to a towed vehicle (see figure 3 and 4).
Regarding claim 7, wherein articulation of the hitch is separated into three discreet axes (pitch, yaw and roll axes) which adds length to the hitch over a single pivot point.
Regarding claim 8, a person of ordinary skill in the art would have the knowledge that the combination of Parent and Van Der Lely have safety features of the hitch comprise increased ability of a towed vehicle to roll without transferring the rolling to a towing vehicle, and ability of the hitch to stay connected with the towed and the towing vehicle in an accident while at the same time having the hitch articulate in all directions, as the hitch is able to pivot in multiple point to create a universal type of joint that allows free motion in three distinct axes.

Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 10-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  there was no prior art on “said yaw/roll yoke configured to accept the pair of greaseable bearings in order to bear the roll axis pivot axle, wherein the safety bearing plate washer is located on the roll axis pivot axle, wherein perpendicular to and at the opposite end of the threaded preload adjustment nut, there is located the roll axis pivot axle with its pair of greaseable roller bearings for the pitch pivot, said pitch pivot captured by the pitch boss which is attached to an interface of a trailer tongue: in combination with what has been claimed in the rest of the body of claim 10 and; “wherein the shim stack is located within a yaw axis bore on the yaw/roll yoke between the sliding bearer spacer and the washer, wherein perpendicular to and at the opposite end of a threaded preload adjustment nut, a roll axis pivot axle has a pair of greaseable roll axis bearings for a pitch pivot, said pitch pivot being captured by a pitch boss that is attached to a drop adjustable interface to a trailer ball coupler, said pitch pivot having a lead in at the tip to ease hitch-up in the field and said pitch boss having a lead in to accept the pair of roll axis bearings in the roll axis pivot axle” in combination with what has been claimed in the rest of the body of claim 15.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Marlon A Arce whose telephone number is (571)272-1341. The examiner can normally be reached 8AM - 4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on 571-270-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARLON A ARCE/Examiner, Art Unit 3611                                                                                                                                                                                                        
/KEVIN HURLEY/Primary Examiner, Art Unit 3611